

115 HR 2270 IH: PLUS Loan Disability Forgiveness Act
U.S. House of Representatives
2017-05-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2270IN THE HOUSE OF REPRESENTATIVESMay 1, 2017Mr. Langevin (for himself, Mr. Thompson of Pennsylvania, Mr. Krishnamoorthi, and Mr. Roskam) introduced the following bill; which was referred to the Committee on Education and the WorkforceA BILLTo amend section 437(d) of the Higher Education Act of 1965 to provide for repayment by the Secretary of loans to parents of disabled students. 
1.Short titleThis Act may be cited as the PLUS Loan Disability Forgiveness Act. 2.Repayment of parent loans due to student disabilitySection 437(d) of the Higher Education Act of 1965 (20 U.S.C. 1087(d)) is amended— 
(1)by striking If a student and inserting the following:   (1)DeathIf a student; and 
(2)by adding at the end the following:  (2)Disability (A)In generalThe Secretary shall discharge a parent's liability on a loan described in section 428B by repaying the amount owed on the loan if the student on whose behalf the parent has received the loan— 
(i)becomes permanently and totally disabled (as determined in accordance with regulations of the Secretary); or (ii)is unable to engage in any substantial gainful activity by reason of any medically determinable physical or mental impairment that can be expected to result in death, has lasted for a continuous period of not less than 60 months, or can be expected to last for a continuous period of not less than 60 months. 
(B)Disability determinationsSubsection (a)(2) shall apply to a disability determination under this paragraph in the same manner as such subsection applies to a determination under subsection (a)(1). (C)SafeguardsThe safeguards to prevent fraud and abuse developed under subsection (a)(1) shall apply under this paragraph. 
(D)Reinstatement of loansThe Secretary may promulgate regulations to reinstate the obligation of, and resume collection on, loans discharged under this paragraph in cases in which the Secretary determines that the reinstatement and resumption is necessary and appropriate based upon the regulations developed under subsection (a)(1)..  